OPINION — AG — THOSE PERSONS RETIRED PRIOR TO THE EMERGENCY EFFECT OF THE AMENDMENTS TO 74 O.S. 1977 Supp., 915 [74-915](B) WOULD NOT HAVE A CLAIM FOR ANY RETROACTIVE BENEFITS AS THOSE SUBSEQUENTLY RETIRED FOR DISABILITY. THOSE PERSONS RETIRED SINCE JUNE 7, 1976, WHO COULD HAVE BEEN GIVEN ADDITIONAL DISABILITY COMPENSATION SHOULD BE CONTACTED AND COMPENSATED ACCORDINGLY.  IF PERSONS WERE DUE COMPENSATION, THEN THAT COMPENSATION WOULD BE PAYABLE TO THE ESTATE OF SUCH PERSON IF THEY HAVE SUBSEQUENTLY DIED. CITE: OPINION NO. 77-238 (JAMES H. GRAY)